UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22779 Nuveen Intermediate Duration Quality Municipal Term Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:8/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Intermediate Duration Quality Municipal Term Fund (NIQ) August 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 129.2% (100.0% of Total Investments) MUNICIPAL BONDS – 129.2% (100.0% of Total Investments) Alabama – 3.4% (2.6% of Total Investments) $ 2,000 Alabama Federal Aid Highway Finance Authority, Federal Highway Grant Anticipation Revenue 9/22 at 100.00 AA $ 3,642,000 Bonds, Tender Option Bond Trust 2013-2W, 22.413%, 9/01/26 (IF) (4) Jefferson County, Alabama, General Obligation Refunding Warrants, Series 2003A, 5.000%, 11/14 at 100.00 AB 4/01/22 – NPFG Insured Total Alabama Arizona – 2.1% (1.7% of Total Investments) Arizona Health Facilities Authority, Health Care Facilities Revenue Bonds, The Beatitudes 10/16 at 100.00 N/R Campus Project, Series 2006, 5.100%, 10/01/22 Arizona Health Facilities Authority, Hospital Revenue Bonds, Phoenix Children’s Hospital, Series 2013D: 5.000%, 2/01/24 2/23 at 100.00 BBB+ 5.000%, 2/01/26 2/23 at 100.00 BBB+ University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2011, No Opt. Call BBB+ 5.000%, 7/01/19 Total Arizona California – 15.0% (11.6% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Refunding Bonds, 10/23 at 100.00 AA Series 2013A, 5.000%, 10/01/27 – AGM Insured California Municipal Finance Authority, Revenue Bonds, Biola University, Series 2013: 5.000%, 10/01/19 No Opt. Call Baa1 5.000%, 10/01/21 No Opt. Call Baa1 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1/15 at 100.00 AA– 1995A, 5.000%, 1/01/35 – NPFG Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B Bonds, Series 2007A-1, 5.000%, 6/01/33 Hesperia Public Financing Authority, California, Redevelopment and Housing Projects Tax Allocation Bonds, Series 2007A: 5.500%, 9/01/17 – SYNCORA GTY Insured No Opt. Call N/R 5.500%, 9/01/27 – SYNCORA GTY Insured No Opt. Call N/R Independent Cities Finance Authority, California, Mobile Home Park Revenue Bonds, Rancho No Opt. Call BBB Vallecitos Mobile Home Park, Series 2013, 4.500%, 4/15/23 Inland Empire Tobacco Securitization Authority, California, Tobacco Settlement Asset-Backed Bonds, Series 2007: 5.000%, 6/01/21 6/17 at 100.00 B– 4.625%, 6/01/21 6/17 at 100.00 B– Jurupa Community Services District, California, Special Tax Bonds, Community Facilities District 31 Eastvale Area, Series 2013: 4.000%, 9/01/25 9/22 at 100.00 N/R 4.000%, 9/01/26 9/22 at 100.00 N/R 4.000%, 9/01/27 9/22 at 100.00 N/R Monrovia Redevelopment Agency, California, Central Project Area 1 Subordinate Tax Allocation No Opt. Call BBB Refunding Bonds, Series 2012, 4.000%, 8/01/15 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 5.250%, 11/01/21 Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District No Opt. Call N/R 2001-1, Senior Series 2013A , 5.000%, 9/01/22 Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2011A, No Opt. Call A– 0.000%, 10/01/26 San Bernardino County Financing Authority, California, Revenue Bonds, Courthouse Facilities No Opt. Call N/R Project, Series 2007, 5.100%, 6/01/17 San Diego, California, Community Facilities District 3 Liberty Station Special Tax Refunding Bonds Series 2013: 5.000%, 9/01/14 No Opt. Call N/R 5.000%, 9/01/15 No Opt. Call N/R 5.000%, 9/01/17 No Opt. Call N/R San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue 1/15 at 100.00 AA– Refunding Bonds, Series 1997A, 5.250%, 1/15/30 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/15 at 100.00 AA– Project, Series 2005A, 5.000%, 8/01/17 – NPFG Insured Vernon, California, Electric System Revenue Bonds, Series 2009A, 5.125%, 8/01/21 8/19 at 100.00 A– Washington Township Health Care District, California, Revenue Bonds, Series 2009A, 7/19 at 100.00 Baa1 6.000%, 7/01/29 Total California Colorado – 3.8% (2.9% of Total Investments) Colorado Educational and Cultural Facilities Authority, Charter School Refunding Revenue Bonds, Pinnacle Charter School, Inc. K-8 Facility Project, Series 2013: 4.000%, 6/01/18 No Opt. Call A 4.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/21 No Opt. Call A Colorado State Board of Governors, Colorado State University Auxiliary Enterprise System Revenue Bonds, Tender Option Bond Trust 3316: 22.438%, 9/01/22 (IF) (4) No Opt. Call Aa2 22.438%, 3/01/23 (IF) (4) No Opt. Call Aa2 22.387%, 3/01/24 (IF) (4) No Opt. Call Aa2 22.438%, 3/01/25 (IF) (4) No Opt. Call Aa2 22.438%, 9/01/25 (IF) (4) No Opt. Call Aa2 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 11/16 at 100.00 BBB– Senior Lien Series 2006, 4.500%, 12/01/25 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call AA– 9/01/21 – NPFG Insured Lincoln Park Metropolitan District, Douglas County, Colorado, General Obligation Refunding and 12/17 at 100.00 BBB– Improvement Bonds, Series 2008, 5.625%, 12/01/20 Total Colorado Florida – 8.5% (6.6% of Total Investments) Atlantic Beach, Florida, Healthcare Facilities Revenue Refunding Bonds, Fleet Landing Project, Series 2013A: 5.000%, 11/15/20 No Opt. Call BBB 5.000%, 11/15/23 No Opt. Call BBB Belmont Community Development District, Florida, Capital Improvement Revenue Bonds, Phase 1 No Opt. Call N/R Project, Series 2013A, 5.500%, 11/01/23 Broward County, Florida, Fuel System Revenue Bonds, Fort Lauderdale Fuel Facilities LLC No Opt. Call AA Project, Series 2013A, 5.000%, 4/01/23 – AGM Insured (Alternative Minimum Tax) Capital Trust Agency, Florida, Fixed Rate Air Cargo Revenue Refunding Bonds, Aero Miami FX, 7/20 at 100.00 Baa3 LLC Project, Series 2010A, 5.350%, 7/01/29 Collier County Educational Facilities Authority, Florida, Revenue Bonds, Ave Maria University, No Opt. Call BBB– Refunding Series 2013A, 4.500%, 6/01/23 Florida Municipal Power Agency, Revenue Bonds, Saint Lucie Project, Refunding Series 2012A, No Opt. Call A2 5.000%, 10/01/26 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Refunding Bonds, Indiantown Cogeneration LP, Series 2013: 3.950%, 12/15/21 (Alternative Minimum Tax) 6/20 at 100.00 Ba1 4.200%, 12/15/25 (Alternative Minimum Tax) 6/20 at 100.00 Ba1 Palm Beach County Health Facilities Authority, Florida, Revenue Bonds, Jupiter Medical Center, No Opt. Call BBB+ Series 2013A, 5.000%, 11/01/22 Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 144A, 5.750%, 10/01/22 10/17 at 100.00 BBB– Southeast Overtown/Park West Community Redevelopment Agency, Florida, Tax Increment Revenue No Opt. Call BBB+ Bonds, Series 2014A-1, 5.000%, 3/01/24 Verandah West Community Development District, Florida, Capital Improvement Revenue Bonds, No Opt. Call N/R Refunding Series 2013, 4.000%, 5/01/23 Total Florida Georgia – 3.9% (3.0% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds, Perry Bolton Project Series 2014, 4.000%, 7/01/22 No Opt. Call A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– East Point Building Authority, Georgia, Revenue Bonds, Water and Sewer Project Series 2006A, 2/16 at 100.00 N/R 5.000%, 2/01/34 – SYNCORA GTY Insured Fulton County Development Authority, Georgia, Revenue Bonds, Robert W. Woodruff Arts Center, No Opt. Call A2 Inc. Project, Refunding Series 2009B, 5.000%, 3/15/16 Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2012A-2, 3.930%, 7/01/26 11/14 at 100.00 N/R Total Georgia Idaho – 0.6% (0.4% of Total Investments) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial 9/16 at 100.00 BB+ Hospital, Series 2006, 5.250%, 9/01/20 Illinois – 10.5% (8.2% of Total Investments) Cook County, Illinois, General Obligation Bonds, Tender Option Bond Trust 2013-2A, 20.778%, 11/22 at 100.00 AA 11/15/25 (IF) (4) Hillside, Cook County, Illinois, Senior Lien Tax Increment Revenue Bonds, Mannheim 1/18 at 102.00 N/R Redevelopment Project, Series 2008, 6.550%, 1/01/20 Illinois Finance Authority, Charter School Revenue Bonds, Chicago Charter School Foundation, 12/16 at 100.00 BBB+ Series 2007, 5.000%, 12/01/26 Illinois Finance Authority, Revenue Bonds, Friendship Village of Schaumburg, Series 2005A, 2/15 at 100.00 BB– 5.375%, 2/15/25 Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 4/16 at 100.00 Baa3 2006A, 5.000%, 4/01/24 Illinois Finance Authority, Revenue Bonds, Montgomery Place Project, Series 2006A, 5/17 at 100.00 N/R 5.500%, 5/15/26 Illinois State, General Obligation Bonds, Series 2013, 5.000%, 7/01/23 No Opt. Call A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Refunding Senior Lien Series No Opt. Call AA– 2014A, 5.000%, 12/01/19 Southwestern Illinois Development Authority, Local Government Revenue Bonds, Edwardsville No Opt. Call AA Community Unit School District 7 Project, Series 2007, 0.000%, 12/01/22 – AGM Insured Total Illinois Indiana – 1.3% (1.0% of Total Investments) Indiana Finance Authority, Educational Facilities Revenue Bonds, 21st Century Charter School 11/14 at 100.00 BB– Project, Series 2013A, 6.000%, 3/01/33 Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 1/17 at 100.00 BBB Project, Series 2013B, 5.000%, 1/01/19 (Alternative Minimum Tax) Total Indiana Iowa – 3.5% (2.7% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/25 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company No Opt. Call BB– Project, Series 2013, 5.000%, 12/01/19 Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, Wartburg 11/14 at 100.00 BB College, Series 2005A, 5.000%, 10/01/22 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kentucky – 2.0% (1.5% of Total Investments) Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, Louisville Arena Authority, Inc., Series 2008-A1: 5.750%, 12/01/28 – AGC Insured 6/18 at 100.00 AA 6.000%, 12/01/33 – AGC Insured 6/18 at 100.00 AA Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, No Opt. Call Baa3 Downtown Crossing Project, Capital Appreciation Series 2013B, 0.000%, 7/01/23 Total Kentucky Louisiana – 0.9% (0.7% of Total Investments) Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BBB Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 New Orleans, Louisiana, Water Revenue Bonds, Refunding Series 2014, 5.000%, 12/01/22 No Opt. Call BBB+ Total Louisiana Maine – 2.4% (1.9% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical 7/23 at 100.00 Baa1 Center Obligated Group Issue, Series 2013, 5.000%, 7/01/33 Maine Turnpike Authority, Special Obligation Bonds, Series 2014: 5.000%, 7/01/25 No Opt. Call A 5.000%, 7/01/27 No Opt. Call A 5.000%, 7/01/29 No Opt. Call A Total Maine Maryland – 1.0% (0.7% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital Issue, Series 2012A: 5.000%, 7/01/20 No Opt. Call Baa1 5.000%, 7/01/22 No Opt. Call Baa1 Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, No Opt. Call AAA Series 2011A, 5.000%, 9/15/22 (4) Total Maryland Massachusetts – 1.9% (1.5% of Total Investments) Massachusetts Development Finance Agency Revenue Bonds, Boston Medical Center Issue, Series No Opt. Call BBB+ 2012C, 5.000%, 7/01/29 Massachusetts Development Finance Agency, First Mortgage Revenue Bonds, Brookhaven at 11/14 at 100.00 A Lexington Project, Series 2005A, 5.000%, 3/01/35 – RAAI Insured Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Covanta Energy No Opt. Call BB+ Project, Series 2012A, 4.875%, 11/01/27 (Alternative Minimum Tax) Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A: 5.000%, 1/01/21 – AMBAC Insured 11/14 at 100.00 N/R 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 11/14 at 100.00 N/R Total Massachusetts Michigan – 11.0% (8.5% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Tender Option No Opt. Call AA Bond Trust 3308, 22.593%, 11/01/26 – AGM Insured (IF) (4) Detroit, Michigan, General Obligation Bonds, Refunding Series 2005C, 5.000%, 4/01/15 – No Opt. Call AA AGM Insured Detroit, Michigan, General Obligation Bonds, Series 2005A, 5.000%, 4/01/25 – AGM Insured No Opt. Call AA Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 AA– 7/01/35 – NPFG Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B: 50 5.000%, 7/01/33 – NPFG Insured 7/16 at 100.00 AA– 60 5.000%, 7/01/33 – FGIC Insured 7/16 at 100.00 AA– 5.000%, 7/01/36 – MBIA-NPFG Insured 7/16 at 100.00 AA– Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2003B, 5.000%, 11/14 at 100.00 AA– 7/01/34 – NPFG Insured Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.000%, 7/16 at 100.00 AA 7/01/34 – AGM Insured Detroit, Michigan, Water Supply System Second Lien Revenue Refunding Bonds, Series 2006C, No Opt. Call AA 5.000%, 7/01/33 – AGM Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2003A: 5.000%, 7/01/27 – NPFG Insured 11/14 at 100.00 AA– 5.000%, 7/01/34 – NPFG Insured 11/14 at 100.00 AA– Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2003D. RMKTD, 5.000%, No Opt. Call AA– 7/01/33 – NPFG Insured 10 Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D, 7/16 at 100.00 AA 5.000%, 7/01/32 – AGM Insured Flint Hospital Building Authority, Michigan, Building Authority Revenue Bonds, Hurley Medical No Opt. Call Ba1 Center, Series 2013A, 5.000%, 7/01/23 Michigan Finance Authority, Hospital Revenue and Refunding Bonds, Crittenton Hospital Medical No Opt. Call BBB+ Center, Series 2012A, 4.125%, 6/01/32 Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & No Opt. Call AA Sewerage Department Water Supply System Local Project, Refunding Senior Loan Series 2014D-1, 5.000%, 7/01/23 (WI/DD, Settling 9/04/14) – AGM Insured Michigan Finance Authority, Public School Academy Limited Obligation Revenue Bonds, Old No Opt. Call BB Redford Academy Project, Series 2010A, 5.250%, 12/01/20 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Tender Option Bond No Opt. Call Aa2 Trust 4286, 22.538%, 12/01/18 (IF) (4) Taylor Brownfield Redevelopment Authority, Wayne County, Michigan, Tax Increment Bonds, Series 5/15 at 100.00 AA– 2005A, 5.000%, 5/01/29 – NPFG Insured Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A2 Refunding Series 2010C, 5.000%, 12/01/14 Total Michigan Minnesota – 1.6% (1.2% of Total Investments) Rochester, Minnesota, Health Care Facilities Revenue Bonds, Olmsted Medical Center Project, No Opt. Call A– Series 2013, 5.000%, 7/01/20 Saint Paul Housing and Redevelopment Authority, Minnesota, Lease Revenue Bonds, Saint Paul Conservatory for Performing Artists Charter School Project, Series 2013A: 3.550%, 3/01/21 No Opt. Call BBB– 3.700%, 3/01/22 No Opt. Call BBB– Sauk Rapids, Minnesota, Health Care and Housing Facilities Revenue Bonds, Good Shepherd Lutheran Home, Refunding Series 2013: 5.000%, 1/01/17 No Opt. Call N/R 5.000%, 1/01/18 No Opt. Call N/R 5.000%, 1/01/19 No Opt. Call N/R Total Minnesota Mississippi – 2.5% (2.0% of Total Investments) Mississippi Development Bank Special Obligation Bonds, Marshall County Industrial Development Authority, Mississippi Highway Construction Project, Tender Option Bond Trust 3315: 22.438%, 1/01/20 (IF) (4) No Opt. Call AA– 22.438%, 1/01/20 (IF) (4) No Opt. Call AA– 22.438%, 1/01/20 (IF) (4) No Opt. Call AA– Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, South Central Regional 12/16 at 100.00 BBB Medical Center, Refunding & Improvement Series 2006, 5.250%, 12/01/21 Total Mississippi Missouri – 0.9% (0.7% of Total Investments) Franklin County Industrial Development Authority, Missouri, Sales Tax Refunding Revenue Bonds, 11/20 at 100.00 N/R Phoenix Center II Community Improvement District Project, Series 2013A, 4.000%, 11/01/25 Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, 6/16 at 100.00 N/R Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 Total Missouri Nebraska – 1.8% (1.4% of Total Investments) Central Plains Energy Project, Nebraska, Gas Project 3 Revenue Bonds, Series 2012, 5.000%, 9/01/32 9/22 at 100.00 A New Jersey – 11.9% (9.2% of Total Investments) Atlantic City, New Jersey, General Obligation Bonds, Tax Appeal Series 2012: 4.000%, 11/01/23 – AGM Insured 11/22 at 100.00 AA 4.000%, 11/01/24 – AGM Insured 11/22 at 100.00 AA 4.000%, 11/01/25 – AGM Insured 11/22 at 100.00 AA New Jersey Economic Development Authority, Charter School Revenue Bonds, Lady Liberty Academy No Opt. Call B Charter School Project, Series 2013A, 5.150%, 8/01/23 New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/24 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge Replacement Project, Series 2013: 5.000%, 1/01/21 (Alternative Minimum Tax) No Opt. Call BBB– 5.000%, 1/01/22 (Alternative Minimum Tax) No Opt. Call BBB– 5.000%, 7/01/22 (Alternative Minimum Tax) No Opt. Call BBB– 5.000%, 1/01/23 (Alternative Minimum Tax) No Opt. Call BBB– New Jersey Economic Development Authority, School Facilities Construction Financing Program 3/25 at 100.00 A2 Bonds, Tender Option Bond Trust 1151, 2.953%, 9/01/25 (IF) (4) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 9/22 at 101.00 B Airlines Inc., Series 1999, 5.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.250%, 7/01/21 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s No Opt. Call BBB– Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B Series 2007-1A, 5.000%, 6/01/29 Total New Jersey New York – 3.8% (3.0% of Total Investments) Buffalo and Fort Erie Public Bridge Authority, New York, Toll Bridge System Revenue Bonds, No Opt. Call A+ Refunding Series 2014, 5.000%, 1/01/18 New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call N/R 7.625%, 8/01/25 (Alternative Minimum Tax) 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn College of Aeronautics, Series 2006A: 5.000%, 12/01/16 No Opt. Call BB 5.000%, 12/01/21 12/16 at 100.00 BB New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn No Opt. Call BB College of Aeronautics, Series 2006B, 5.000%, 12/01/16 Suffolk County Industrial Development Agency, New York, Continuing Care Retirement Community 11/16 at 100.00 BBB– Revenue Bonds, Jefferson’s Ferry Project, Series 2006, 5.000%, 11/01/28 Total New York North Carolina – 0.9% (0.7% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series No Opt. Call Baa1 1993B, 6.000%, 1/01/18 – AMBAC Insured North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, No Opt. Call AA 5.250%, 1/01/25 – AGC Insured Total North Carolina Ohio – 4.0% (3.1% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 B– Bonds, Senior Lien, Series 2007A-2, 5.875%, 6/01/30 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 12/18 at 100.00 A– 5.750%, 12/01/28 Total Ohio Oregon – 0.6% (0.5% of Total Investments) Astoria Hospital Facilities Authority, Oregon, Hospital Revenue and Refunding Bonds, Columbia No Opt. Call BBB– Memorial Hospital, Series 2012, 5.000%, 8/01/22 Pennsylvania – 4.6% (3.5% of Total Investments) 90 East Hempfield Township Industrial Development Authority, Pennsylvania, Student Services Inc – No Opt. Call BBB– Student Housing Project at Millersville University, Series 2013, 4.000%, 7/01/19 Erie Higher Education Building Authority, Pennsylvania, Revenue Bonds, Gannon University Project, Series 2013: 4.000%, 5/01/20 No Opt. Call BBB 4.000%, 5/01/21 No Opt. Call BBB 4.000%, 5/01/22 No Opt. Call BBB 4.000%, 5/01/23 No Opt. Call BBB Erie Sewer Authority, Erie County, Pennsylvania, Sewer Revenue Bonds, Series 2012A, 5.000%, No Opt. Call AA 6/01/21 – AGM Insured Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.900%, 11/15/28 11/14 at 100.00 B+ 6.000%, 11/15/35 11/14 at 100.00 B+ Pennsylvania Economic Development Financing Authority, Revenue Bonds, Northwestern Human 12/14 at 100.00 N/R Services Inc., Series 1998A, 5.250%, 6/01/28 Pittsburgh Water and Sewerage Authority, Pennsylvania, First Lien Water and Sewerage System 9/15 at 100.00 AA– (5) Revenue Bonds, Series 2005, 5.000%, 9/01/19 (Pre-refunded 9/01/15) – NPFG Insured Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2013: 5.000%, 12/01/20 No Opt. Call BBB– 5.000%, 12/01/21 No Opt. Call BBB– Total Pennsylvania Rhode Island – 3.5% (2.7% of Total Investments) Rhode Island Health & Educational Building Corporation, Public Schools Financing Program 5/19 at 100.00 A3 Revenue Bonds, Pooled Series 2009E, 6.000%, 5/15/29 – AGC Insured Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 11/14 at 100.00 BBB– Series 2002A, 6.250%, 6/01/42 Total Rhode Island South Carolina – 1.9% (1.4% of Total Investments) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2010-A2, No Opt. Call A– 5.000%, 1/01/18 South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding Series 6/24 at 100.00 AA– 2014B, 5.000%, 12/01/31 Total South Carolina Tennessee – 6.1% (4.7% of Total Investments) Knox County Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2012A: 5.000%, 1/01/25 No Opt. Call A 5.000%, 1/01/26 No Opt. Call A Memphis-Shelby County Airport Authority, Tennessee, Airport Revenue Bonds, Series 2010B, 7/20 at 100.00 A 5.750%, 7/01/22 (Alternative Minimum Tax) The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call BBB The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006C: 5.000%, 2/01/21 No Opt. Call A 5.000%, 2/01/24 No Opt. Call A 5.000%, 2/01/25 No Opt. Call A Total Tennessee Texas – 9.2% (7.1% of Total Investments) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2010, 1/20 at 100.00 Baa2 5.750%, 1/01/25 Central Texas Regional Mobility Authority, Revenue Bonds, Subordinate Lien Refunding Series No Opt. Call Baa3 2013, 5.000%, 1/01/22 Denton County Fresh Water Supply District 7, Texas, General Obligation Bonds, Refunding Series No Opt. Call AA 2013, 4.000%, 2/15/21 – AGM Insured Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 10/22 at 100.00 BB+ Petroleum Corporation Project, Series 1995, 4.875%, 5/01/25 (Alternative Minimum Tax) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 11/14 at 100.00 AA– 5.250%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Junior Lien 11/14 at 100.00 AA– Series 2001B, 5.250%, 11/15/40 – NPFG Insured Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Senior Lien 11/14 at 100.00 AA– Series 2001A, 5.250%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Senior Lien Series 11/14 at 100.00 AA– 1998A, 5.000%, 11/15/25 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Facilities Department, Refunding Series 2011A, 5.250%, 9/01/19 Irving, Texas, Hotel Occupancy Tax Revenue Bonds, Series 2014B: 4.000%, 8/15/22 8/19 at 100.00 BBB+ 4.000%, 8/15/23 8/19 at 100.00 BBB+ Lewisville, Texas, Combination Contract Revenue and Special Assessment Bonds, Lewisville No Opt. Call N/R Castle Hills Public Improvement District 3 Project, Series 2004, 6.125%, 9/01/29 – ACA Insured Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, No Opt. Call Baa2 Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/20 (Alternative Minimum Tax) Lufkin Health Facilities Development Corporation, Texas, Health System Revenue Bonds, Memorial 2/19 at 100.00 BBB– Health System of East Texas, Refunding Series 2009, 6.000%, 2/15/24 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Tender Option Bond Trust 1149: 22.193%, 8/15/22 (IF) (4) No Opt. Call Aa3 21.984%, 8/15/24 (IF) (4) 8/23 at 100.00 Aa3 22.193%, 8/15/26 (IF) (4) 8/23 at 100.00 Aa3 22.943%, 8/15/27 (IF) (4) 8/23 at 100.00 Aa3 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A– Lien Series 2008D, 6.250%, 12/15/26 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/27 Texas Public Finance Authority Charter School Finance Corporation, Education Revenue Bonds, 12/17 at 100.00 BBB– Uplift Education, Series 2007A, 5.750%, 12/01/27 Texas Public Finance Authority, Revenue Bonds, Texas Southern University Financing System, 5/21 at 100.00 BBB+ Series 2011, 6.000%, 5/01/23 Waco Health Facilities Development Corporation, Texas, Hillcrest Health System Project, FHA 8/16 at 100.00 AA– (5) Insured Mortgage Revenue Bonds, Series 2006A, 5.000%, 8/01/31 (Pre-refunded 8/01/16) – NPFG Insured Total Texas Utah – 1.7% (1.4% of Total Investments) Salt Lake County, Utah, Research Facility Revenue Bonds, Huntsman Cancer Foundation, Series 12/18 at 100.00 N/R 2013A-1, 5.000%, 12/01/33 (Mandatory put 12/15/20) Vermont – 0.5% (0.4% of Total Investments) Vermont Economic Development Authority, Solid Waste Disposal Revenue Bonds, Casella Waste No Opt. Call B+ Systems, Inc. Project, Series 2013, 4.750%, 4/01/36 (Mandatory put 4/01/18) (Alternative Minimum Tax) Virgin Islands – 1.2% (0.9% of Total Investments) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series No Opt. Call AA 2012A, 4.000%, 10/01/22 – AGM Insured Virginia – 0.3% (0.3% of Total Investments) Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Series 2012A, No Opt. Call BBB 5.000%, 7/15/21 Wisconsin – 0.4% (0.3% of Total Investments) University of Wisconsin Hospitals and Clinics Authority, Revenue Bonds, Tender Option Bond Trust 4287: 50 21.032%, 4/01/20 (IF) (4) No Opt. Call Aa3 21.877%, 10/01/20 (IF) (4) No Opt. Call Aa3 21.478%, 10/01/20 (IF) (4) No Opt. Call Aa3 21.877%, 10/01/20 (IF) (4) No Opt. Call Aa3 Total Wisconsin $ 215,360 Total Long-Term Investments (cost $235,660,512) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (30.1)% (6) Other Assets Less Liabilities – 0.9% (7) Net Assets Applicable to Common Shares – 100% $ 183,036,379 Investments in Derivatives as of August 31, 2014 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (8) Date (Depreciation) (7) Barclays Bank PLC $ 5,000,000 Receive 3-Month USD-LIBOR-BBA 2.735% Semi-Annually 5/05/15 5/05/25 $ (2,621) JPMorgan Receive Weekly USD-SIFMA Quarterly 8/18/15 8/18/22 JPMorgan Receive Weekly USD-SIFMA Quarterly 6/12/15 6/12/25 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Investments in Derivatives: Interest Rate Swaps* — — Total $ — $ — * Represents net unrealized appreciation (depreciation). Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount and timing differences in recognizing certain gains and losses on investment transactions. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of August 31, 2014, the cost of investments (excluding investments in derivatives) was $235,595,809. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of August 31, 2014, were as follows: Gross unrealized: Appreciation $ 3,337,971 Depreciation Net unrealized appreciation (depreciation) of investments $ 800,537 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 23.3%. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each contract. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. 144A Investment is exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These investments may only be resold in transactions exempt from registration, which are normally those transactions with qualified institutional buyers. USD-LIBOR-BBA United States Dollar-London Inter-Bank Offered Rate British Bankers’ Association. USD-SIFMA United States Dollar-Securities Industry and Financial Markets Association. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Intermediate Duration Quality Municipal Term Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:October 30, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:October 30, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:October 30, 2014
